UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2015 Item 1: Schedule of Investments Vanguard PRIMECAP Fund Schedule of Investments As of June 30, 2015 Market Value Shares ($000) Common Stocks (96.1%) Consumer Discretionary (9.4%) L Brands Inc. 10,563,618 905,619 * DIRECTV 7,354,462 682,421 Walt Disney Co. 4,700,000 536,458 TJX Cos. Inc. 6,875,000 454,919 Ross Stores Inc. 9,045,200 439,687 * Sony Corp. ADR 14,500,000 411,655 Carnival Corp. 7,176,500 354,447 * Bed Bath & Beyond Inc. 2,300,975 158,721 Royal Caribbean Cruises Ltd. 1,250,000 98,363 * Amazon.com Inc. 188,065 81,637 Whirlpool Corp. 350,000 60,568 VF Corp. 772,400 53,867 Time Warner Cable Inc. 293,304 52,258 Las Vegas Sands Corp. 400,000 21,028 Newell Rubbermaid Inc. 475,000 19,527 * CarMax Inc. 161,100 10,666 * Hilton Worldwide Holdings Inc. 120,000 3,306 Consumer Staples (0.6%) CVS Health Corp. 2,214,065 232,211 Tyson Foods Inc. Class A 615,000 26,218 Energy (1.9%) Schlumberger Ltd. 2,935,900 253,045 EOG Resources Inc. 2,270,000 198,739 ^ Transocean Ltd. 10,307,079 166,150 Noble Energy Inc. 2,600,000 110,968 Exxon Mobil Corp. 615,000 51,168 National Oilwell Varco Inc. 580,000 28,002 * Southwestern Energy Co. 593,779 13,497 * Cameron International Corp. 186,200 9,751 Cabot Oil & Gas Corp. 290,000 9,147 Encana Corp. 500,000 5,510 * Petroleo Brasileiro SA ADR Type A 600,000 4,896 * Petroleo Brasileiro SA ADR 400,000 3,620 Financials (6.0%) Charles Schwab Corp. 26,048,100 850,471 Marsh & McLennan Cos. Inc. 11,181,100 633,968 Wells Fargo & Co. 8,690,900 488,776 Chubb Corp. 2,849,000 271,054 Progressive Corp. 6,433,000 179,030 JPMorgan Chase & Co. 1,610,000 109,094 US Bancorp 2,296,714 99,677 CME Group Inc. 806,150 75,020 Discover Financial Services 806,100 46,448 American Express Co. 422,100 32,806 Health Care (30.9%) * Biogen Inc. 9,455,200 3,819,334 Eli Lilly & Co. 29,110,000 2,430,394 Amgen Inc. 15,796,700 2,425,109 Roche Holding AG 5,681,300 1,592,988 Novartis AG ADR 12,563,965 1,235,540 Medtronic plc 8,846,952 655,559 Johnson & Johnson 5,919,469 576,911 * Boston Scientific Corp. 28,142,560 498,123 Thermo Fisher Scientific Inc. 2,568,600 333,302 Abbott Laboratories 6,572,900 322,598 GlaxoSmithKline plc ADR 3,100,000 129,115 Sanofi ADR 2,050,000 101,537 AbbVie Inc. 755,000 50,728 Zimmer Biomet Holdings Inc. 340,000 37,138 Agilent Technologies Inc. 880,500 33,970 Stryker Corp. 250,000 23,893 Industrials (14.9%) FedEx Corp. 9,474,068 1,614,381 1 Southwest Airlines Co. 34,198,300 1,131,622 Airbus Group SE 11,021,564 717,917 1 Alaska Air Group Inc. 6,656,800 428,898 Honeywell International Inc. 3,710,000 378,309 Caterpillar Inc. 4,080,000 346,066 Union Pacific Corp. 3,567,400 340,223 * United Continental Holdings Inc. 5,380,800 285,236 Deere & Co. 2,358,950 228,936 United Parcel Service Inc. Class B 2,181,070 211,367 Delta Air Lines Inc. 4,513,000 185,394 Boeing Co. 1,275,000 176,868 American Airlines Group Inc. 3,745,000 149,556 United Technologies Corp. 1,087,000 120,581 CH Robinson Worldwide Inc. 1,880,000 117,293 Pentair plc 1,509,000 103,744 Rockwell Automation Inc. 750,000 93,480 CSX Corp. 2,265,000 73,952 Safran SA 1,036,800 70,460 * Hertz Global Holdings Inc. 2,090,000 37,871 Expeditors International of Washington Inc. 750,000 34,579 Norfolk Southern Corp. 196,100 17,131 Republic Services Inc. Class A 17,000 666 Information Technology (30.2%) Texas Instruments Inc. 34,447,100 1,774,370 * Adobe Systems Inc. 21,710,070 1,758,733 Microsoft Corp. 38,467,300 1,698,331 * Google Inc. Class A 1,419,843 766,772 * Google Inc. Class C 1,425,805 742,146 Hewlett-Packard Co. 24,500,172 735,250 QUALCOMM Inc. 9,130,050 571,815 Intuit Inc. 5,500,000 554,235 Intel Corp. 17,810,500 541,706 EMC Corp. 17,044,600 449,807 * Micron Technology Inc. 22,282,900 419,810 NetApp Inc. 13,151,800 415,071 * Alibaba Group Holding Ltd. ADR 4,937,200 406,183 Cisco Systems Inc. 12,943,050 355,416 Telefonaktiebolaget LM Ericsson ADR 33,112,804 345,698 Oracle Corp. 7,535,000 303,661 Visa Inc. Class A 4,110,000 275,987 KLA-Tencor Corp. 4,848,100 272,512 NVIDIA Corp. 13,380,000 269,072 1 Plantronics Inc. 3,701,500 208,431 Activision Blizzard Inc. 6,183,300 149,698 Analog Devices Inc. 2,260,000 145,058 Broadcom Corp. Class A 2,450,000 126,151 Corning Inc. 5,243,200 103,448 * eBay Inc. 1,688,200 101,697 *,^ BlackBerry Ltd. 10,438,600 85,388 Apple Inc. 546,000 68,482 MasterCard Inc. Class A 532,500 49,778 * Entegris Inc. 2,583,472 37,641 Altera Corp. 575,000 29,440 SanDisk Corp. 500,000 29,110 * Rambus Inc. 2,000,000 28,980 * Yahoo! Inc. 650,200 25,546 * F5 Networks Inc. 197,400 23,757 * Salesforce.com inc 277,300 19,308 Applied Materials Inc. 970,000 18,643 * Keysight Technologies Inc. 340,000 10,605 ASML Holding NV 98,175 10,223 Motorola Solutions Inc. 30,000 1,720 Materials (2.2%) Monsanto Co. 6,270,125 668,332 Potash Corp. of Saskatchewan Inc. 5,699,900 176,526 Praxair Inc. 925,000 110,584 Celanese Corp. Class A 535,000 38,456 LyondellBasell Industries NV Class A 9,400 973 Total Common Stocks (Cost $20,889,131) Coupon Temporary Cash Investment (4.4%) Money Market Fund (4.4%) 2,3 Vanguard Market Liquidity Fund (Cost 0.137% 2,028,316,848 2,028,317 Total Investments (100.5%) (Cost $22,917,448) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $79,553,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $83,994,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. B. Foreign Currency : Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
